Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "The glass article of claim 2” but there is insufficient antecedent basis for this limitation in the claim as there is no glass article or claim 2 recited previously in view of the cancellation of claim 2.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3 and 4 is/are rejected under 35 U.S.C. 102(a1 and a2) as being anticipated by Hefyene (WO2017089857, rejection using corresponding English document US 20180257421).
Regarding claims 1, 3 and 4: Hefyene teaches a glass article comprising a glass article comprising a glass layer 1 comprising first and second opposite major surfaces (see abstract, 0038-0039, 0047 and Figures) and a plurality of light converting regions disposed on the first surface of the glass and spaced and separated from each other along the first surface by gaps (see Figure 5).
Each of the plurality comprises the following sequence of layers;
AlN 2/ GaN 3 /AlN 4/GaN 3
and wherein the plurality of light converting regions are arranged in a pattern relative to the first major surface (see entire disclosure including abstract and Figures).
Hefyene does not explicitly disclose that the patterned regions encode information indicating a spatial location in the manner claimed, however, as Hefyene’s glass article and patterned light converting regions are the same as that claimed and said regions even comprise the above sequence of layers which is the same sequence used by Applicants, one having ordinary skill would reasonably conclude them to have the same functionality absent an evidentiary showing to the contrary (MPEP 2112).
Hefyene does teach that the light converting regions absorb UV light (UV inherently has a wavelength ≤400nm) and emit light in response to the absorbed light but they do not explicitly disclose a majority of the emitted light being IR. 
However, as discussed above, Hefyene’s glass article and light converting regions are the same as that claimed and said regions even comprise the following sequence of layers which is the same sequence used by Applicants.
AlN 2/ GaN 3 /AlN 4/GaN 3
Given the similarities between Hefyene’s regions and Applicants’, one having ordinary skill would reasonably conclude them to have the same functionality absent an evidentiary showing to the contrary (MPEP 2112).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hefyene (WO2017089857, rejection using corresponding English document US 20180257421) as applied to claim 1 above in view of Miyasaka (US20170001903)
As discussed above, Hefyene teaches the invention of claim 1 but fail to explicitly recite their glass layer meeting the requirements claimed. However, Hefyene does not exclude such features either and instead, only generally teach that their glass layer can be watch glass, a glass for a display, etc. (see 0038-0039, 0047).
As Miyasaka, who similarly teaches glass layers used as watch glasses, glasses for displays, etc. (see 0061), teaches that such glass are desirably chemically strengthened (abstract and Examples), can be an alkali aluminosilicate glass having a DOL and CS in the ranges claimed (see Example 23 in Table 2 for instance), can have a thickness within the range claimed (see 0067 for instance) as well as have a glass transition temperature within the range claimed (see Examples in Tables), it would have been obvious to one having ordinary skill at the time of invention to modify Hefyene to include their glass layer being chemically strengthened, being an alkali aluminosilicate glass having a DOL and CS in the ranges claimed, having a thickness within the range claimed as well as having a glass transition temperature within the range claimed in order to obtain a desirable watch glass, glass for displays, etc.
Response to Arguments
Applicant's arguments filed May 25, 2022 have been fully considered but they are not persuasive. 
In summary, Applicants argue that Hefyene does not teach the invention and cannot be said to be inherent because the claim requires regions to absorb light at less than or equal to 400nm and emit light, with the majority of emittance being IR and Hefyene absorbs UV light and emits visible light. 
This is not persuasive. Initially, while the Examiner does agree that Hefyene does teach absorbing UV light, UV light inherently has a wavelength ≤400nm thereby meeting the first part of the argued limitation. Additionally, while the Examiner agrees that Hefyene does teach emitting light in the visible and does not not explicitly disclose a majority of emitted light being in the IR, Hefyene’s glass article and light converting regions are the same as Applicants and said regions even comprise the same sequence of layers used by Applicants.
AlN 2/ GaN 3 /AlN 4/GaN 3
As such, one having ordinary skill would reasonably conclude them to have the same functionality as claimed (i.e. emitting IR with a majority being in the IR) absent an evidentiary showing to the contrary (MPEP 2112).
	Additionally, it is noted for the record that even though Hefyene acknowledges emitting light in the visible, they never say how much nor do they negate the fact that the emitted light could also include IR with the majority being IR. 
Further, while the claim may recite the majority of emitted light being IR, the claim itself never excludes that the emitted light cant also include visible. Also, the Examiner draws attention to Applicants par. 0027 in the published specification that clearly discusses that a stacked AlN/GaN arrangement, which is noted is four layers alternating (see Applicants’ Figure 7) and the same as Hefyene’s arrangement, emits light greater than 650nm (which would include the upper visible range) but the majority being IR. As such, even if the claim recites the majority being IR, the specification not only teaches that the emittance will include visible as done by Hefyene but it admits that an arrangement the same as Hefyene will have the majority of emittance being IR.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474.  The examiner can normally be reached on Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784